Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/15/2021
Claims 1 - 4 are pending and have been examined.
Claims 1 - 4 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract include technical description and does not follow the format as specified in above sections of MPEP.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in part, “stores a pair consisting of the first data and the data ID in a first storage section causes a pair consisting of the first data and the data ID to be stored in the at least one memory”. This run-on clause is ambiguous due to the verb “causes”. Examiner requests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (US 20080133929; “Gehrmann” hereinafter), in view of Ramesh et al. (US 20160170649; “Ramesh” hereinafter), and further in view of Davia (US 20080172655; “Davia” hereinafter).
As per claim 1, Gehrmann discloses An information processing system comprising a user terminal that includes a first processor, which is coupled to at least one memory, and an information processing device that includes a second processor, which is coupled to the at least one memory, wherein:
the first processor: provides a data ID to a combination of first data that relates to a material, and second data that is [data obtained by measuring the material] and is data having a degree of confidentiality that is lower than the first data (Gehrmann [0018: “In particular, the term payload data item is intended to include configuration data, program code, e.g. platform software or application software intended for execution by the device, or the like.”]; [024: “receiving the payload data item, a digital signature data item and a digitally signed digital certificate data item, wherein the digital certificate data item includes a first public key and wherein the digital signature data item includes a reference hash value encrypted with a first private key corresponding to the first public key;”]);
stores a pair consisting of the first data and the [data ID] in a first storage section causes a pair consisting of the first data and the data ID to be stored in the at least one memory (Gehrmann [0090: “Furthermore, in this embodiment, only chip 313 has direct access to the external memory 106. Hence, when the processor 312 of chip 310 is to execute software stored in the external memory 106, the software to be executed is loaded into the internal memory 209 via chip 313 before it can be executed.” Where multiple storage locations are illustrated.]; [0083: “In particular, the loading station may generate the digital signature and certificate to be loaded together with the payload data.”]); and
transmits [a pair] consisting of the second data and the data ID to the information processing device (Gehrmann [0084: “The mobile terminal 102 comprises a communications interface 104 comprising circuitry and/or devices suitable for enabling the mobile terminal to communicate data with the loading station via a wired or wireless communications link 103 such as a direct data link, a communications network, or the like.”]), and
the second processor: receives the pair consisting of the second data and the data ID transmitted from the user terminal, stores the pair consisting of the second data and the data ID in a second storage section causes the pair consisting of the second data and the data ID to be stored in the at least one memory (Gehrmann [0090: “Furthermore, in this embodiment, only chip 313 has direct access to the external memory 106. Hence, when the processor 312 of chip 310 is to execute software stored in the external memory 106, the software to be executed is loaded into the internal memory 209 via chip 313 before it can be executed.” Where multiple storage locations are illustrated.]);
[carries out material analysis corresponding to the second data, and generates analysis results data corresponding to the second data]; and
transmits the [analysis results] data to the user terminal (Gehrmann [0084: “The mobile terminal 102 comprises a communications interface 104 comprising circuitry and/or devices suitable for enabling the mobile terminal to communicate data with the loading station via a wired or wireless communications link 103 such as a direct data link, a communications network, or the like.”]).
Gehrmann does not explicitly teach: 
a pair;
carries out material analysis corresponding to the second data, and generates analysis results data corresponding to the second data; and analysis results.
Ramesh in an analogous art teaches:
ID and a pair (Ramesh [See figure 1 label “OID”]; [0021: “In FIG. 1, object table 105 shows a data structure that maps OIDs to tuples.” . . . 0026 “For example, tuples 125, 130, and 135 are shown as including three entries. The third entry can represent whether an object is to be stored in a secure manner.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of combining a pair of data with one id taught in Ramesh into the data storing module of Gehrmann to produce an expected result of providing data it to a combination of data. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce the number of id’s through a combination data storing table.
Gehrmann and Ramesh do not explicitly teach, however, in an analogous art teaches:
carries out material analysis corresponding to the second data, and generates analysis results data corresponding to the second data; and analysis results (Davia [0030: “The processing unit may be operative to run a plurality of different test cases and to receive, in response to running the plurality of different test cases, a plurality of traces.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the material analysis process of Davia into the data storage module of Gehrmann to produce an expected result of storing analysis result data. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a platform where users may process analysis data for storage in one convenient tool.

As per claim 2, rejection for claim 1 is incorporated and further Gehrmann discloses The information processing system of claim 1, wherein
the first data includes one or both of data, which relates to processes for producing the material, and data, which relates to performances of the material (Davia [0031: “The processing unit may be operative to receive an input comprising a test case ID and a run ID.”]; [0016: “A run may comprise executing one or more test cases (e.g. a plurality of test cases 135) targeting a single configuration.”]), and
the second data includes data obtained by measuring the material via a predetermined measuring method (Davia [0031: “The processing unit may be operative to receive an input comprising a test case ID and a run ID.”]; [0025: “Furthermore, the run ID may comprise an identifier unique to running plurality of different test cases 135. For example, the run ID may comprise an identifier indicating when running plurality of different test cases 135 occurred, hardware on which running plurality of test cases 135 occurred, and an operating system on which running plurality of test cases 135 occurred.”]).

As per claim 3, rejection for claim 1 is incorporated and further Gehrmann discloses The information processing system of claim 1, wherein the first storage section is a storage section that is different from a storage section that the user terminal has the at least one memory is not included at the user terminal (Gehrmann [0083: “In other embodiments, the loading station receives the payload data and the header information from a remote computer, e.g. a personal computer, a work station, a network server, etc.”]).

Claim 4 is rejected similarly as claim 1 and further Gehrmann teaches a method on para. 120.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang (US 5191611) – Teaches sections of data where secure information is stored.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 05/06/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156